DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-12, 14-15, 17, 19-20, 22-23, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Van der Lely (EP 0920794) in view of Bessant (U.S. 1,214,882).
Regarding claim 1, Van der Lely discloses (Fig. 2-4) a ground engaging agricultural tillage blade comprising: a disc (discs 35, 36) comprising a central opening (one or more openings about bolt connections 41) adapted to be attached to an implement for rotation about an axis of rotation (about shaft ends 31, 32), The disc comprising an outer periphery extending along a circumference of the disc; and a plurality of step plane notches (recesses 43) disposed in the outer periphery of the disc, each step plane notch comprising a width and a major section comprising a uniform depth; wherein the width of each step plane notch is the same; wherein the uniform depth of the major section is the same for each step plane notch; and wherein the uniform depth of the major section of each step plane notch is 50% or less of the width of the respective step plane notch.
Van der Lely does not disclose that at least the major section of each step plane notch comprises a sharpened edge.  However, Bessant discloses (Fig. 2) a tillage blade (2) having step plane notches (a, b) having sharpened edges (5; page 1, lines 96-98).  Bessant teaches that the sharpened edges of the recesses help to cut trash, such as dead grass and corn stalks (page 1, lines 70-76).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the periphery of the disc of Van der Lely with a sharpened edge, as disclosed by Bessant.  Doing so would help to cut surface trash during a field operation.
Regarding claim 3, Van der Lely further discloses that the uniform depth of the major section of each step plane notch is about (reasonably close to) 20% of the width of the respective notch (Fig. 2).
Regarding claim 4, Van der Lely further discloses that the disc is convex on one side and concave on the other (Fig. 3-4).
Regarding claim 6, Van der Lely further discloses (Fig. 2-4) that a hub (bearing houses 39, 40) is attached to the disc around the central opening.
Regarding claim 7, Van der Lely further discloses (Fig. 2-4) that substantially aligned holes (one or more holes about bolt connections 41) are disposed through the blade and through the hub and threaded fasteners (bolt connections 41) extend through the aligned holes for holding the hub fixed to the blade.
Regarding claim 8, Van der Lely further discloses (Fig. 3) that a spacer spool is disposed on a shaft between two of the discs (bearing houses 39, 40 and carrier 30, as assembled in Fig. 3, form a spacer spool disposed on shafts 31, 32) and the spacer spool extends radially outwardly by a distance (at least at bearing houses 39, 40).
Regarding claim 9, Van der Lely discloses (Fig. 2-4) a ground engaging agricultural tillage blade apparatus comprising: a disc (discs 35, 36) comprising a central opening (one or more openings about bolt connections 41) adapted to be attached to an implement for rotation about an axis of rotation (about shaft ends 31, 32), the disc comprising an outer periphery extending along a circumference of the disc; a plurality of step plane notches (recesses 43) disposed in the outer periphery of the disc, each step plane notch comprising a width and a major section comprising a uniform depth; wherein the width of each step plane notch is the same; wherein the uniform depth of the major section is the same for each step plane notch; and wherein the uniform depth of the major section of each step plane notch is 50% of less of the width of the respective step plane notch; and a hub (bearing houses 39, 40) being attached to the disc around the central opening.
Van der Lely does not disclose that at least the major section of each step plane notch comprises a sharpened edge.  However, Bessant discloses (Fig. 2) a tillage blade (2) having step plane notches (a, b) having sharpened edges (5; page 1, lines 96-98).  Bessant teaches that the sharpened edges of the recesses help to cut trash, such as dead grass and corn stalks (page 1, lines 70-76).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the periphery of the disc of Van der Lely with a sharpened edge, as disclosed by Bessant.  Doing so would help to cut surface trash during a field operation.
Regarding claim 10, Van der Lely further discloses (Fig. 2-4) that substantially aligned holes (one or more holes about bolt connections 41) are disposed through the blade and through the hub and threaded fasteners (bolt connections 41) extend through the aligned holes for holding the hub fixed to the blade.
Regarding claim 11, Van der Lely further discloses (Fig. 2-4) at least two discs (35, 36).
Regarding claim 12, Van der Lely further discloses (Fig. 3) that a spacer spool is disposed on a shaft between two of the discs (bearing houses 39, 40 and carrier 30, as assembled in Fig. 3, form a spacer spool disposed on shafts 31, 32) and the spacer spool extends radially outwardly by a distance (at least at bearing houses 39, 40).
Regarding claim 14, Van der Lely further discloses that the uniform depth of the major section of each step plane notch is about (reasonably close to) 20% of the width of the respective notch (Fig. 2).
Regarding claim 15, Van der Lely further discloses that the disc is convex on one side and concave on the other (Fig. 3-4).
Regarding claim 17, Van der Lely discloses (Fig. 2-4) a ground engaging agricultural tillage blade apparatus comprising: at least two discs (discs 35, 36), each disc comprising an outer periphery extending along a circumference of the disc and a central opening (one or more openings about bolt connections 41) adapted to be attached to an implement for rotation about a substantially horizontal axis of rotation (about shaft ends 31, 32); a plurality of step plane notches (recesses 43) disposed in the outer periphery of each disc, each step plane notch comprising a width and a major section comprising a uniform depth; wherein the width of each step plane notch is the same; wherein the uniform depth of the major section is the same for each step plane notch; wherein the uniform depth of the major section of each step plane notch is 50% or less of the width of the respective step plane notch; and wherein a spacer spool is disposed on a shaft between the at least two discs (bearing houses 39, 40 and carrier 30, as assembled in Fig. 3, form a spacer spool disposed on shafts 31, 32) and the spacer spool extending radially outwardly from the center opening (at least at bearing houses 39, 40).
Van der Lely does not disclose that at least the major section of each step plane notch comprises a sharpened edge.  However, Bessant discloses (Fig. 2) a tillage blade (2) having step plane notches (a, b) having sharpened edges (5; page 1, lines 96-98).  Bessant teaches that the sharpened edges of the recesses help to cut trash, such as dead grass and corn stalks (page 1, lines 70-76).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the periphery of the disc of Van der Lely with a sharpened edge, as disclosed by Bessant.  Doing so would help to cut surface trash during a field operation.
Regarding claim 19, Van der Lely further discloses that the uniform depth of the major section of each step plane notch is about (reasonably close to) 20% of the width of the respective notch (Fig. 2).
Regarding claim 20, Van der Lely further discloses that each disc is convex on one side and concave on the other (Fig. 3-4).
Regarding claim 22, Van der Lely further discloses (Fig. 2-4) that a hub (bearing houses 39, 40) is attached to at least one disc around a central opening.
Regarding claim 23, Van der Lely further discloses (Fig. 2-4) that substantially aligned holes (one or more holes about bolt connections 41) are disposed through each disc and through the hub and threaded fasteners (bolt connections 41) extend through the aligned holes for holding the hub fixed to each disc.
Regarding claims 30-32, Van der Lely further discloses in the combinations above that each step plane notch is symmetrical along the width of the notch (Fig. 2).

Claims 1, 9, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour (U.S. 1,819,950) in view of Bessant (U.S. 1,214,882) and Christie (U.S. 2019/0261549).
Regarding claim 1, Dufour discloses (Fig. 1-3) a ground engaging agricultural tillage blade comprising: a disc (a) comprising a central opening (at b) adapted to be attached to an implement for rotation about an axis of rotation; and a plurality of teeth (cutting teeth a’) disposed along the circumference of the disc and defining an outer periphery and a plurality of spaces therebetween, each space comprising a width and a major section comprising a uniform depth; wherein the width of each space is the same; wherein the uniform depth of the major section is the same for each space; and wherein the uniform depth of the major section of each space is 50% or less of the width of the respective space.
It is unclear whether Dufour discloses that the outer periphery extends along the circumference of the disc and that the spaces between each tooth are notches disposed in the outer periphery.  While Dufour states that the circumference of the disc is fitted with projecting cutting teeth (a’), it appears in the figures that the disc and cutting teeth are formed unitarily, and it is claimed that the teeth are “within the curved surface of the disc” (page 3, lines 49-50).
Regardless, Christie discloses (Fig. 1-66) a variety of tillage blade discs similar in construction to that of Dufour, wherein teeth are formed unitarily with the discs with step plane notches disposed therebetween in the outer periphery of the disc.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the teeth of Dufour by forming notches in the outer periphery of the disc.  Doing so would provide a much easier and cheaper manufacturing process with fewer parts than to form each tooth as its own part and providing fasteners for each tooth to the disc.
Dufour in view of Christie does not explicitly disclose that each step plane notch comprises a sharpened edge.  However, Bessant discloses (Fig. 2) a tillage blade (2) having step plane notches (a, b) having sharpened edges (5; page 1, lines 96-98).  Bessant teaches that the sharpened edges of the recesses help to cut trash, such as dead grass and corn stalks (page 1, lines 70-76).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the periphery of the disc of Dufour in view of Christie with a sharpened edge, as disclosed by Bessant.  Doing so would help to cut surface trash during a field operation.
Regarding claim 9, Dufour discloses (Fig. 1-3) a ground engaging agricultural tillage blade apparatus comprising: a disc (a) comprising a central opening (b) adapted to be attached to an implement for rotation about an axis of rotation, a plurality of teeth (cutting teeth a’) disposed along the circumference of the disc and defining an outer periphery and a plurality of spaces therebetween, each space comprising a width and a major section comprising a uniform depth; wherein the width of each space is the same; wherein the uniform depth of the major section is the same for each space; and wherein the uniform depth of the major section of each space is 50% or less of the width of the respective space; and a hub (shown at the center on the convex side of the disc in Figs. 2-3) being attached to the disc around the central opening.
It is unclear whether Dufour discloses that the outer periphery extends along the circumference of the disc and that the spaces between each tooth are notches disposed in the outer periphery.  While Dufour states that the circumference of the disc is fitted with projecting cutting teeth (a’), it appears in the figures that the disc and cutting teeth are formed unitarily, and it is claimed that the teeth are “within the curved surface of the disc” (page 3, lines 49-50).
Regardless, Christie discloses (Fig. 1-66) a variety of tillage blade discs similar in construction to that of Dufour, wherein teeth are formed unitarily with the discs with step plane notches disposed therebetween in the outer periphery of the disc.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the teeth of Dufour by forming notches in the outer periphery of the disc.  Doing so would provide a much easier and cheaper manufacturing process with fewer parts than to form each tooth as its own part and providing fasteners for each tooth to the disc.
Dufour in view of Christie does not explicitly disclose that each step plane notch comprises a sharpened edge.  However, Bessant discloses (Fig. 2) a tillage blade (2) having step plane notches (a, b) having sharpened edges (5; page 1, lines 96-98).  Bessant teaches that the sharpened edges of the recesses help to cut trash, such as dead grass and corn stalks (page 1, lines 70-76).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the periphery of the disc of Dufour in view of Christie with a sharpened edge, as disclosed by Bessant.  Doing so would help to cut surface trash during a field operation.
Regarding claims 25 and 27, Dufour further discloses in the combinations above that the major section of each step plane notch comprises a width that is about 80% of the width of the respective notch (Fig. 1).

Claims 17 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dufour in view of Christie, Bessant, and Miller (U.S. 4,016,935).
Regarding claim 17, Dufour discloses (Fig. 1-3) a ground engaging agricultural tillage blade apparatus comprising: a disc (a), the disc having a central opening (b) adapted to be attached to an implement for rotation about a substantially horizontal axis of rotation; a plurality of teeth (cutting teeth a’) disposed along the circumference of the disc and defining an outer periphery and a plurality of spaces therebetween, each space comprising a width and a major section comprising a uniform depth; wherein the width of each space is the same; wherein the uniform depth of the major section is the same for each space; and wherein the uniform depth of the major section of each space is 50% or less of the width of the respective space.
It is unclear whether Dufour discloses that the outer periphery extends along the circumference of the disc and that the spaces between each tooth are notches disposed in the outer periphery.  While Dufour states that the circumference of the disc is fitted with projecting cutting teeth (a’), it appears in the figures that the disc and cutting teeth are formed unitarily, and it is claimed that the teeth are “within the curved surface of the disc” (page 3, lines 49-50).
Regardless, Christie discloses (Fig. 1-66) a variety of tillage blade discs similar in construction to that of Dufour, wherein teeth are formed unitarily with the discs with step plane notches disposed therebetween in the outer periphery of the disc.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to form the teeth of Dufour by forming notches in the outer periphery of the disc.  Doing so would provide a much easier and cheaper manufacturing process with fewer parts than to form each tooth as its own part and providing fasteners for each tooth to the disc.
Dufour in view of Christie does not explicitly disclose that each step plane notch comprises a sharpened edge.  However, Bessant discloses (Fig. 2) a tillage blade (2) having step plane notches (a, b) having sharpened edges (5; page 1, lines 96-98).  Bessant teaches that the sharpened edges of the recesses help to cut trash, such as dead grass and corn stalks (page 1, lines 70-76).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the periphery of the disc of Dufour in view of Christie with a sharpened edge, as disclosed by Bessant.  Doing so would help to cut surface trash during a field operation.
Dufour does not disclose at least two discs, wherein a spacer spool is disposed on a shaft between the at least two discs, the spacer spool extending radially outwardly from the center opening.
However, Miller discloses (Fig. 1-5) a disc gang arrangement for tillage blade discs comprising a plurality of discs (34), each disc having a central opening (58) adapted to be attached to an implement (10) for rotation about a substantially horizontal axis; wherein a spacer spool (36) is disposed on a shaft (32) between the plurality of discs (34) and the spacer spool extends radially outwardly from the central opening.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize the tillage blade disc of Dufour in a disc gang arrangement as disclosed by Miller in order to till a wide area of land in a single pass of the implement.
Regarding claim 29, Dufour further discloses that the major section of each step plane notch comprises a width that is about 80% of the width of the respective notch (Fig. 1).

Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 17 have been considered but are moot because the new ground of rejection relies on a new reference not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive.
Regarding Dufour, Applicant submits that no portion of the disc or the teeth extends along the circumference encompassing both the disc and the teeth.
However, the tips of each cutting tooth a’ of Dufour is seen clearly in Fig. 1 to have a flat edge extending generally along such a circumference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671